Warren E. Burger: We’ll hear arguments next in 73-593, Central Tablet Manufacturing against the United States. Mr. Snyder, you may proceed whenever you’re ready.
Larry H. Snyder: Mr. Chief Justice and may it please the Court. Central Tablet Manufacturing Company versus the United States is an income tax case arising under Section 337 of the Internal Revenue Code. Section 337 provides in substance that sales or exchanges by a corporation within a 12-month period following adoption of a plan of liquidation shall be free from tax to the corporation provided that during the same 12-month period, all of the assets of the corporation are conveyed or transferred to stockholders in liquidation of the corporation. Section 337 is a remedial statute enacted in 1954 to eliminate the need for determining in the course of a corporate liquidation whether assets are sold by the corporation or whether instead, they are sold to stockholders following distribution of the assets to the shareholders. By eliminating this determination, the statue eliminates the tax on both the corporation and the stockholders with the same sale or exchange transaction. In the series of lower court decision’s following the enactment of 337, it was held that involuntary conversions by a casualty ought to be included within the term sales or exchanges as used in Section 337. These decisions were subsequently acquiesced in by the Internal Revenue Service. The new question presented here by Central Tablet is whether in the application of Section 337 to involuntary conversions by a casualty, the involuntary conversion occurs at the time of the casualty, which in this case Central Tablet preceded adoption of a plan of liquidation or whether it occurs on the right to insurance proceeds arises which under the facts of Central Tablet occurred after adoption of the plan of liquidation. Briefly stated --
Harry A. Blackmun: Let me see if I understand that. I thought that liability was accepted here.
Larry H. Snyder: Well, liability was neither accepted nor rejected, Your Honor. I think in response to your question in trying to state it fairly, I think the very fact that we negotiate these insurance claims was a recognition tacitly on the part of the insurance carriers that there was some liability, but they neither admitted nor disallowed liability. They did however reject our proofs of loss in the case.
Harry A. Blackmun: But everything about on which their liability depended, it already occurred?
Larry H. Snyder: Well, I don’t know. The fire had occurred, of course.
Harry A. Blackmun: Well, and then the -- then the --
Larry H. Snyder: Proofs of loss?
Harry A. Blackmun: Policy -- the policy had been issued and--
Larry H. Snyder: The policy had been issued, the proof of losses have been rejected. Now certainly, this is a condition --
Harry A. Blackmun: I understand.
Larry H. Snyder: To recovery under the policy.
Harry A. Blackmun: But from then on, it was -- if there were arguments that was arguments over the facts that had already occurred, or the meaning of instruments already issued?
Larry H. Snyder: Yes, I think that’s correct. There's also a challenge to the validity of the policies but we briefly state all of the facts that I think are necessary for the Court to understand, the factual background of Central Tablet.
William O. Douglas: Incidentically, what's the basis of the property -- the adjusted base is very low here.
Larry H. Snyder: Yes, it was an old company, the building --
William O. Douglas: Was it zero, as a matter of fact?
Larry H. Snyder: No, it’s not --
William O. Douglas: It was not, so that is the amount of the insurance proceeds then in bore on whether there would be a gain or a loss, I take it.
Larry H. Snyder: Yes.
William O. Douglas: Was there ever any question as to the amount so that the loss could have resolved?
Larry H. Snyder: I don’t believe so, no. I don’t know. Frankly, I don’t recall the figures. The biggest dispute with regard to the building policy was whether or not a coinsurance clause applied. The insurers took the position that it, did had it applied or if it did apply, it reduced the limit of coverage approximately 40%. Now this, like every other factual issue that we got into and of course the negotiations was never determined. What finally happened is we started to talk in terms of numbers and agreed on a dollar amount. But in addition to this, of course there was the usual question of the value of the building at the time of the loss, with regard to the personal property that was a question of a value of the property. Of course, at the time of the loss, there was a question of whether some of the personal property was repairable. There was even a question with regard with part of the machinery and equipment, whether the damage to it had been caused by the fire and the water that had been used to put out the fire, or whether instead it had been caused by the elements and the failure of the insurer to properly take care of that equipment after the fire. This was not a great bone of contention. And I don’t -- I can’t tell you how many percentage-wise the number of machines it involved, but it was a question. Here again, it was never sudden. It was never decided that the insurer was or was not at fault. We finally agreed on numbers and on dollars. The negotiations of these claims took some two years. The building claim took approximately nine months to reach a settlement. Settlement was after adoption of the plan of liquidation. The personal property tax claims were settled approximately a year after the fire. The business interruption loss claim, which is not here in contention, was two years after the fire before it was -- before it was settled. But the length of the negotiations were lengthy as indicated by that time span and they were quite intense, and there were a number of questions that arose. And to repeat my statement on answering your question before, there was never any admission of liability on the part of the insurers. Neither did they specifically deny it except that they did reject our proofs of loss. The question that’s raised by Central Tablet was of course raised for the first time in the case of United States v. Morton, an Eighth Circuit Court of Appeals’ decision decided in 1968 in which Morton which the Court of Appeals in the Eight Circuit held that insurance proceeds received after adoption of the plan of liquidation as a result of a fire occurring before that plan of liquidation were entitled of a Non-recognition Provisions of Section 337. The Circuit of Appeals judgment in this case in Central Tablet is of course directly in conflict with Morton. It also conflicts with Kinney v. the United States, which is a District Court case in California which held that in that case, the acceptance by the insurance carriers on the insured’s proof of loss was the time for the completion of the involuntary conversion by casualty and the Court further held that Section 337 applied to that case, and that the taxpayer was there too entitled to the remedial provisions of Section 337. Despite Morton and Kinney, of course, the Court of Appeals in this case as held that for the purposes of the application of Section 337 an involuntary conversion by casualty occurs in every case at the time of the casualty because this is the position of the Government here. It’s the position of the Government that an involuntary conversion by casualty is a single destructive act. It’s the contrary position of Central Tablet that and involuntary conversion by casualty is not a single destructive act but is instead a transaction which is complete for the purpose of the application for 337 when an unenforceable right to insurance proceeds arises, that’s our further position that under the facts of Central Tablet, that occurred when the insurance carriers accepted our proofs of loss. This of course is exertedly occurred following adoption of the plan of liquidation in this case. We submit that --
Speaker: Mr. Snyder, does the record show whether the fire was a -- an important fact in the decision to liquidate?
Larry H. Snyder: Yes, it was. The record does not show that but it was -- I don’t believe it was -- but it was in fact an important determination of the liquidation.
Speaker: So that presumably, if the fire not occurred, Central Tablet would still be functioning?
Larry H. Snyder: I do not think I can go that far because at the time of the fire and at the time all these happened, Central Tablet was in the throes of a strike and this may have incidentally, this was one of the reasons that extended the problem with the business interruption loss, because we had to then determine when the strike might have ended had there not been a fire in order to term -- to determine the period of business interruption. So that entered into the picture, but no, I can’t see that. I think there’s no question but that. The fact of the fire was an important element in determining whether or not the corporation was eventually -- it was to go on a business, but it was not the only fact.
Speaker: But I guess the Government’s position is even if the liquidation was forced by the fire, that the event was still before the plan was adopted.
Larry H. Snyder: Yes, I think that the Government’s position is factual as I understand it. But the time of an involuntary --
Speaker: And that the --
Larry H. Snyder: Its always at the time of the casualty.
Speaker: That the tax would -- the gain would not be recognized if there was a voluntary liquidation but it would be recognized if there was a compelled one.
Larry H. Snyder: Well, it seems to me --
Speaker: That seems to be their position.
Larry H. Snyder: It seems to me that that is where the Government comes out, yes. But I suppose that they better speak to that.
William O. Douglas: Yes. I take it, you feel the Morton Case is indistinguishable from this one factually?
Larry H. Snyder: Well, it is not indistinguishable factually in that in Morton, the taxpayer was at cash, and the cash basis in the Central Tablet, we are on accrual basis. But I think that the reasoning of Morton applies here that I think that Morton was correctly decided on the basis of a cash basis taxpayer. I think that Morton might have, having the case of an accrual basis taxpayer as Central Tablet might conclude that Central Tablet would have to report. Of course now, we’re talking about 337 and were -- but for the purposes of accounting that the accrual was at the time that the proofs of loss of Central Tablet were accepted by the insurers rather than as withheld, in that case, that it wasn’t until receipt of the proceeds of insurance that it was even --
William O. Douglas: Is it fair to say that being on the accrual basis makes your case a little harder than for the taxpayer in Morton?
Larry H. Snyder: Well, I suppose. In fairness, it is except that I think under the facts of Central Tablet is distinguished of the -- distinguished from the facts of Morton and the facts of Kinney, I think we have the easier case.
William O. Douglas: But did you say that an accrual basis taxpayer would accrue this loss in the year in which the proofs of loss were accepted?
Larry H. Snyder: Well, I think you could -- I think you could come to that conclusion, yes, because I think with that time, and enforceable right to insurance proceeds occurs and I think probably at that time, you could also determine that the amount is reasonably determined.
William O. Douglas: I thought that -- I thought you accrued losses in the year they occurred or that the event occurred that the loss actually that the impact was on --
Larry H. Snyder: Well, I don’t think so. No, That’s not my understanding --
William O. Douglas: Well, do you think your case is just as easy as --
Larry H. Snyder: I think it is, yes. I think it is.
Potter Stewart: What about the condemnation cases? Do you take comfort from them or despair?
Larry H. Snyder: Well, the condemnation cases of course are the cases that the government relies heavily on. Frankly, I think they misplaced reliance on the condemnation cases. All of the cases they cite and all of the cases that are litigated of course, are those cases which occur under the quick take statutes or in jurisdictions in which it is held that the takes occurs at the preliminary filing of the declaration of condemnation or whatever it might be. I think if you examine the majority of statutes or the majority of jurisdictions, you’ll see that the take doesn’t occur normally until there’s a deposit made in Court or until it sometimes, there’s an actual -- a decree or a verdict. And I think when you analyze those condemnation cases against this involuntary conversion by casualty, you will see that the take is the significant part in the condemnation case because it is at that time that the right to compensation arises, and that’s the basis of holding that it’s the time of taking that a condemnation occurs. If you look at the similar event, an involuntary conversion by casualty, I believe you have to come to the conclusion that that’s going to be comparatively when the right to insurance proceeds arises. And we submit of course and it’s the basis of our case that that does not occur until at least the proofs of loss are accepted by the insurer.
Thurgood Marshall: Mr. Snyder, what is the procedure under Ohio Law for what do you call a quick take in that kind of condemnation?
Larry H. Snyder: Well, what most jurisdictions, Your Honor. There are a number of statutes, some of which the filing of the complaint or the petition will -- is held to be the time of the taking for the purposes of entry in the right of the Government to take possession. There are other statutes however -- there are other statutes in which the time of the take is not in term of deposit. A deposit is placed in Court by the condemnor.
Lewis F. Powell, Jr.: Is the owner of the property notified?
Larry H. Snyder: I beg your pardon?
Lewis F. Powell, Jr.: Does the owner of the property receive notice and have an opportunity to be ahead before his property is taken?
Larry H. Snyder: No, he receives notice but there is no hearing on the -- there’s no preliminary hearing. There is a statutory procedure whereby you can challenge the power of the authority or the authority of the condemnor to institute this proceeding, but that’s after the take. I suppose it would be likened if that procedure were utilized, it would be likened to have sort of a condition subsequent to the take.
Lewis F. Powell, Jr.: I think we do better than that in Virginia. But there is a deposit, isn’t there?
Larry H. Snyder: Yes.
Lewis F. Powell, Jr.: They have the State’s estimate of the value?
Larry H. Snyder: The estate’s estimate of the value is always deposited, yes.
Lewis F. Powell, Jr.: But she can do it now?
Larry H. Snyder: Yes, but very rarely of course, do they, but that has nothing to do with the substance in effect.
William H. Rehnquist: And if he doesn’t take it down that draws interest -- and award draws interest from the date of take?
Larry H. Snyder: I assume so. Yes, pretty I’m not sure.
Speaker: Could you take it down and still litigate for more?
Larry H. Snyder: I don’t believe so. No, I think if you take it down, that ends the question of the reasonable value of the property which has been taken by the condemning authority.
Harry A. Blackmun: Are you drawing any distinction from the State condemnation on a federal one?
Larry H. Snyder: No, because I think that like the State, to my knowledge is that they’re under Federal Law, there are a number of statutory procedures, one or two of which are quick take in which at the time of -- a matter of fact, I don’t even think you have to file a Court proceeding. What I think at the time of the take, which is at the -- almost the earliest point of the condemnation, the right to compensation arises. But you could say that basis that you can justify these quick take statutes as I read the decisions of this Court with some basic concept of Constitutional Law, I think the right has to arise then where the statute is not invalidly applied.
Warren E. Burger: We’ll resume that in the morning.
Larry H. Snyder: Thank you, sir.